DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or

(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

This application contains claims directed to more than one Species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The Species are as follows: 
Species I: 	See Figures 1, 3, 4A-4H, and 5
Species II:	See Figure 2
Species III:	See Figure 6

Species I-III lack unity of invention because the Species do not share the same or corresponding common technical feature. 
Species I is directed to a crane comprising main winch departure sheaves (62) connected to the upper end of a main boom member (31), while Species II is directed to a crane comprising main winch departure sheaves (162, page 30 lines 25-30) mounted to a respective upper end of boom extensions (165).
Species II is directed to a crane comprising main winch departure sheaves (162, page 30 lines 25-30) mounted to a respective upper end of boom extensions (165), while Species III is directed to a crane comprising main departure sheaves (82a, 82b, 82c, see page 33 lines 14-18) mounted to an upper part of the crane and further comprising one of the hoist winches (81a, 81b, 81c, see page 32 lines 32-36) as an AHC winch. 
Species III is directed to a crane comprising main departure sheaves (82a, 82b, 82c, see page 33 lines 14-18) mounted to an upper part of the crane and further comprising one of the hoist winches (81a, 81b, 81c, see page 32 lines 32-36) as an AHC winch, Species I is directed to a crane comprising main winch departure sheaves (62) connected to the upper end of a main boom member (31).

From review of the Species above, the differing mounting locations of the main departure sheaves of each Species are the unique technical features of each Species. 
As the differing mounting locations of the main departure sheaves of each Species are the unique technical features of each Species, Species I-III do not have a common technical feature common between all the Species.
Thus, the Species lack unity of invention a priori.

Alternately, at best, the species appear to have the common technical features of multiple hoists being used to control the movement of a load.
Species I-III lack unity of invention because even though the inventions of these groups require the technical features of multiple hoists being used to control the movement of a load, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of EP 2,490,975 A1 (Also, see US Publication 2011/0094987 A1) and CN 106865415 A (both prior art references cited by Applicants).
Regarding EP 2,490,975 A1 (Also, see US Publication 2011/0094987 A1), this prior art discloses multiple hoists (54 as shown in figure 2, and 102 & 104 as shown in figure 3A) being used to control the movement of a load (32, see figure 2).
Regarding CN 106865415 A, this prior art discloses multiple hoists (2 as shown in figure 1, and 301 & 302 as shown in figure 3) being used to control the movement of a load (7, see figure 2).
Thus, these common technical features are not special technical features because they do not make a contribution over the prior art.  As a result, the Species lack unity of invention a posteriori.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) appear to be generic: None of the claims appear to be generic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJC/							/MICHAEL R MANSEN/                                                                                                                Supervisory Patent Examiner, Art Unit 3654